Order entered November 22, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00933-CV

      UBER TECHNOLOGIES, INC. AND RASIER, LLC, Appellants

                                        V.

 MARVIN SLOVAK AND KATRINA SLOVAK, BOTH INDIVIDUALLY
AND AS REPRESENTATIVES OF, HEIRS TO, AND BENEFICIARIES OF
   THE ESTATE OF ELIZABETH SLOVAK, DECEASED, Appellees

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-04447-E

                                     ORDER

      Before the Court is appellees’ November 21, 2022 unopposed motion for

extension of time to file their brief. We GRANT the motion and ORDER the

brief be filed no later than December 21, 2022.


                                             /s/   KEN MOLBERG
                                                   JUSTICE